Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 13, and 16 are objected to because of the following informalities:  
In claim 8, line 1, change “pesonaling” to –personalizing--.
In claim 13, line 1, change “cotent” to –content--.
In claim 16, line 2, change “applicaton” to –application--.
  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on June 1, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (2018/0032997).

As for claim 1, Gordon discloses a system for distributing content to a user, the system comprising: 
a processor; and a memory coupled to the processor, wherein the memory stores executable instructions for causing the processor to provide first content to a display (display movie on big screen at movie theater; [0478]), 
detect the presence of a smart control device (detect user’s personal device; [0478], [0481], [0486], [0487]), 
in response to the presence of a smart control device, provide second content to the smart control device (in response to detecting that user is present at movie theater, ad and/or content associated with the movie theater is displayed on the user’s personal device; [0478]), and 
receive input from the smart control device ([0478]).

As for claim 2, Gordon discloses wherein the presence of the smart control device is detected using wireless connectivity ([0481]).

As for claim 3, Gordon discloses wherein the presence of the smart control device is detected using a geo-fencing system ([0481], [1758], [0487]).

As for claim 4, Gordon discloses wherein the second content provided to the smart control device mirrors the first content provided to the display (in response to detecting that user is present at movie theater, ad and/or content associated with the movie theater is displayed on the user’s personal device; [0478]).

As for claim 5, Gordon discloses wherein the input from the smart control device is used to personalize the experience for a user associated with the smart control device (user can select filters to personalize the content; [0486]).

As for claim 6, Gordon discloses wherein the input from the smart control device is information associated with a user profile (user can select filters to personalize the content; [0486], [0484]).

As for claim 8, Gordon discloses wherein personalizing the experience comprises customizing the second content provided to the smart control device (user can select filters to personalize the ad and/or content sent to the user’s personal device; [0486], [0484]).

As for claim 9, Gordon discloses wherein the second content comprises media content ([0320], [0528], [0529], [0743]).

As for claim 10, Gordon discloses wherein the second content comprises ad stamps ([0730], [0736]).

As for claim 11, Gordon discloses wherein the second content is associated with e-commerce ([0155], [0209], [0328]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Du (2015/0189384).

As for claim 7, Gordon fails to disclose wherein personalizing the experience comprises customizing the first content provided to the display.
In an analogous art, Du discloses wherein personalizing the experience comprises customizing the first content provided to the display ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention to include the abovementioned limitation, as taught by Du, for the advantage of presenting a personalized experience to the user, thereby keeping the user engaged.


As for claim 12, Gordon discloses a method for distributing advertising content to a user, comprising the steps of: 
detecting the presence of a mobile device in an arena (cinema, stadium, club, restaurant, theater; [0175], [0203], [0238]); (detect user’s personal device; [0478], [0481], [0486], [0487]); 
displaying on the mobile device a notification associated with content being presented in the arena (in response to detecting that user is present at movie theater, ad and/or content associated with the movie theater is displayed on the user’s personal device; [0478]); 
receiving an input from the mobile device in response to the displayed notification ([0478]). 
However, Gordon fails to disclose:
displaying a mall interface on the mobile device in response to the input from the mobile device.
In an analogous art, Du discloses:
displaying a mall interface on the mobile device in response to the input from the mobile device ([0048]-[0049], [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention to include the abovementioned limitation, as taught by Du, for the advantage of providing the convenience of shopping from the user’s personal device.

	As for claim 13, Gordon discloses wherein the presence of the smart control device is detected using a geo-fencing system ([0481], [1758], [0487]).

As for claim 14, Gordon discloses wherein the arena is a home ([1257]).

As for claim 15, Gordon discloses wherein the arena is a sports arena (stadium [0175], [0238], [0356]).

As for claim 16, Gordon discloses the mobile device comprises a pre-installed mobile application associated with a content distribution system ([0167], [0192]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421